Citation Nr: 1512355	
Decision Date: 03/24/15    Archive Date: 04/01/15

DOCKET NO.  11-07 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Whether new and material evidence has been received to reopen service connection for hypertension.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from September 1979 to September 1982, and from September 1990 to March 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Atlanta, Georgia.  

In February 2015, the Veteran testified at the RO before the undersigned Veterans Law Judge.  A transcript of this hearing has been added to the record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks to reopen a service connection claim for hypertension.  At the February 2015 Board hearing, the Veteran stated he has been treated by VA for hypertension since service separation in March 1991.  While VA treatment records were previously requested by the RO in June 2002, when the Veteran filed his initial claim, the request was solely for VA records from November 2001 to the present.  The record does not reflect that VA treatment records from March 1991, when the Veteran last separated from active military service, to November 2001 have been requested or obtained.  As the Veteran has reported obtaining VA medical treatment shortly after service, these records must be obtained prior to any adjudication by the Board.  

Accordingly, the case is REMANDED for the following action:

1.  Request any pertinent medical records not already received from the Decatur, Georgia, VA Medical Clinic and any other VA facilities at which the Veteran has received treatment for hypertension.  This request should include, but not be limited to, any medical records for treatment from 1991 to 2001.  Any pertinent updated treatment records should also be requested.  If no such records are available, that fact must be noted for the record, and all attempts to obtain such records must be documented within the claims file.  

2.  After undertaking any additional development deemed appropriate, and giving the appellant full opportunity to supplement the record, adjudicate the Veteran's pending claim in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).  

